December 18, 2009

Mr. Allen R. Stroder
6010 Highway 191, Suite 230
Odessa, TX 79762

Mr. Ryan John McNeel
Brockett & McNeel LLP
P.O. Box 1841
Midland, TX 79702

Mr. Eliot P. Tucker
Tucker, Vaughan, Gardner & Barnes, P.C.
712 Main Street, Suite 1600
Houston, TX 77002-3297
Mr. Randal Patterson
3800 E. 42nd Street, Suite 500
Odessa, TX 79762

Mr. Steven C. Kiser
Lynch Chappell & Alsup, P.C.
300 North Marienfeld, Suite 700
Midland, TX 79701

Mr. Eric Thomas Stahl
Law Offices of Frank L. Branson, P.C.
4514 Cole Ave.
Dallas, TX 75205-4185

RE:   Case Number:  07-0520
      Court of Appeals Number:  11-06-00118-CV
      Trial Court Number:  CV-43,929

Style:      ED VANEGAS, JIMMY D. HALMAN, SAM ARMSTRONG, ALEX CARBAJAL,
      ROGER FARRINGTON, CURTIS HUFF, AND TITO BETANCUR
      v.
      AMERICAN ENERGY SERVICES, NIEWOEHNER PARTNERSHIP, L.P., et al.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Vivian Wood   |
|   |Ms. Sherry        |
|   |Williamson        |